     Case 2:16-cr-00631-DAK-PMW Document 147 Filed 11/26/18 Page 1 of 1

Gregory G. Skordas (#3865)
SKORDAS, CASTON & HYDE, LLC
560 South 300 East, Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorney for Defendant Shamo
gskordas@schhlaw.com

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                       CERTIFICATE OF SERVICE OF
      Plaintiff,                                             DEFENDANT’S
                                                       NOTICE OF EXPERT DR. TERRI
v.                                                              HADDIX

AARON MICHAEL SHAMO,
DREW WILSON CRANDALL,
ALEXANDRYA TONGE,                                        Case No. 2:16-CR-00631-DAK
KATHERINE BUSIN,
MARIO NOBLE, and                                         Judge Kimball
SEAN GYGI,

     Defendants.



       I hereby certify that on this 26th day of November, 2018, Plaintiff was served \with

DEFENDANT’S NOTICE OF EXPERT DR. TERRI HADDIX, via email to:

       S. Michael Gadd
       mgadd@agutah.gov

       Vernon G. Stejskal
       Vernon.stejskal@usdoj.gov

       Adam S. Elggren
       Adam.elggren@usdoj.gov

       Kent Burggraaf
       kburggraaf@agutah.gov

       DATED this 26th day of November, 2018.


                                            /s/ Sabrina Nielsen-Legal Secretary
                                            SKORDAS, CASTON & HYDE, LLC
